UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1616


ARRON FREDERICK LEMON,

                Plaintiff - Appellant,

          v.

JEANNIE JINKYUNG HONG,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:16-cv-00979-ELH)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arron Frederick Lemon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arron Frederick Lemon appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                   We

have    reviewed   the    record     and   find   no   reversible      error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court.                Lemon v.

Hong, No. 1:16-cv-00979-ELH (D. Md. May 3, 2016).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2